Per Curiam.
The plaintiff recovered judgment in the sum of $1,475.95 for legal services rendered to the defendants in litigation involving the sum of $1,900. We regard this award of the jury out of proportion to the amount involved and the work done. The services rendered were the preparation for and the prosecution of the ordinary law suit which involved no legal complexities. The plaintiff already has received a retainer of $200. An additional sum of $500 will, in our judgment, reasonably compensate him for the services rendered. The judgment appealed from is reversed and a new trial ordered, with costs to appellant to abide the event unless within ten days after the entry of the order the plaintiff stipulates to reduce the judgment to the sum of $500, with interest and costs, in which event jiidgment as so modified affirmed, without costs of appeal to either party.
All concur; present, Bijur, Delehanty and Wagner, JJ.